DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the independent claims are directed to various methods of preventing or treating dental caries by adminstiering “a therapeutically effective amount” of Rothia denticariosa and/or Rothia aeria bacterium, but the abstract of Tsuzukibashi et al (Journal of Microbiological Methods 134 (2017) 21–26) teaches Rothia species are naturally found in the oral cavity. Given Applicants assertion that the Rothia species inhibit acid production by cariogenic bacterium, it would reasonably be expected that the natural occurring Rothia species would inherently provide some prevention of dental caries and help reduce the impact of caries occurring. Thus, it is unclear where the line between naturally occurring and “a therapeutically effective amount” is when it appears the natural amount may provide the desired effect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzukibashi et al (Journal of Microbiological Methods 134 (2017) 21–26).
Tsuzukibashi et al teaches Rothia aeria and Rothia dentocariosa are part of the normal flora in the human oral cavity (abstract).
Note, the instant claims are directed to a method of preventing dental caries (claim 1), treating or reducing severity of dental caries (claim 9), and inhibiting production by a cariogenic bacterial (claim 20), each of which is directed to the same method with different aspects. Thus, where the prior art teaches the presence of Rothia aeria and Rothia dentocariosa naturally occurring in the oral cavity, these methods are inherently met because the presence of Rothia aeria and Rothia dentocariosa naturally provides the desired effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay et al (US 2018/0333440).
Finlay discloses a method of administering bacteria, including Rothia aeria. Administration cinvlose any conventional route, such as oral liquid solutions (¶¶ 140 and 141).
Finaly requires the selection of Rothia aeria from among a short list of Rothia species.
It would have been obvious to one of ordinary skill in the art to select from among the specifically disclosed Rothia species given the teaching to do so. Further, it would have been obvious to administer the composition using the disclosed conventional means, such as an oral liquid solution.
Note, while the prior art does not teach the specific intent of preventing or treating caries, the Lactobacillus  is present in the oral flora as noted in Tsuzukibashi et al cited above), then where the active step of oral administration is met, then method will naturally flow.

Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US 4,113,875) in view of Osaka Dental Univ (JP 2015/157768 A).
Hillman discloses a method of preventing and treatment of dental caries in a subject b administering a therapeutically effective amount of a bacterial composition (e.g. claims 2, 9, 10, and 11).
Hillman does not disclose the bacterium of species Rothia denticariosa, Rothia aeria, or a combination thereof.
Osaka Dental Univ discloses that a bacterium of species Rothia aeria can be used in a composition having a bactericidal effect for treatment of periodontal diseases (abstract, claim 2).
It would have been obvious to one of ordinary skill in the art to use the bacterium of species Rothia aeria from Osaka Dental Univ in the method from Hillman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612